Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Edward McMahon on November 12, 2021.

The application has been amended as follows: 

Claims 1 and 2 have been amended as follows:

1. 	(Amended) A multistage Roots pump, comprising: 
a  first pump chamber and a second pump chamber defined by a pump housing, 
two two-toothed rotary pistons defining a pump longitudinal axis and being arranged in the first and second pump chambers to define a first pump stage adjacent to a second pump stage, 
a partition wall separating the first and second pump stages from each other, and 
a connecting duct arranged in the partition wall, 

wherein said inflow opening has a larger cross-section than the connecting duct, 
wherein the pump housing comprises: 
an outlet cover which constitutes a sidewall of the axial inflow chamber and a sidewall of a prechamber of the first pump chamber, 
and an inlet cover which constitutes a sidewall of an outlet chamber and a sidewall of a postchamber of the second pump chamber.  

Examiner Note: The above changes are proposed to make the claims agree with the language used in the specification for the various limitations, in particular for the inlet cover and the outlet cover. The examiner has included an annotated Fig. 2 below with the limitations labeled as used in the specification. The examiner notes that independent claim 1 would read on any chamber being the first pump chamber (for example 26 being the first pump chamber and 28 being the second pump chamber) and that for claims 22 and 23 the first pump chamber would need to be one of the downstream chamber (for example the first pump chamber being 28 and the second pump chamber being 30).
The addition of the longitudinal axis was made to provide a reference frame for claim 2, similar to claim 7. Note the connecting duct is axially between the rotary pistons so the radial arrangement should be relative to an axis of the pump, i.e. the longitudinal axis.

with respect to the pump longitudinal axis.

	In claim 12, line 1, “11” has been deleted and --10-- has been inserted therefore. (note claim 11 was canceled)




/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        (571) 272-4827